Citation Nr: 1035963	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-38 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to May 1956 
and from December 1956 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran testified regarding this matter at a Travel Board 
hearing before the undersigned Veterans Law Judge in May 2010.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The disability rating for the Veteran's service-connected 
bilateral hearing loss is 90 percent.

2.  The evidence at least is in equipoise regarding whether the 
Veteran's service-connected bilateral hearing loss renders him 
unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2009).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify and a duty to assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Board is granting the benefit sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be discussed.

II.  TDIU

The Veteran seeks a TDIU due to his service-connected bilateral 
hearing loss.  He contends that he is unemployable due to this 
disability.

Total disability means that there is present any impairment of 
mind or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.  A substantially gainful occupation has been 
defined as "employment at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides."  VA 
Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has 
been defined as "an occupation that provides an annual income 
that exceeds the poverty threshold for one person, irrespective 
of the number of hours or days that the Veteran actually works 
and without regard to the Veteran's earned annual income."  
Faust v. West, 13 Vet. App. 342, 356 (2000).  A Veteran is 
determined unable to engage in a substantially gainful occupation 
when jobs are not realistically within his physical and mental 
capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) 
(citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975)).  In making this determination, consideration may be given 
to factors such as the Veteran's level of education, special 
training, and previous work experience, but not to age or 
impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A Veteran is totally disabled if his service-connected disability 
is, or combination of service-connected disabilities are, rated 
at 100 percent pursuant to the Schedule for Rating Disabilities.  
38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still 
is deemed totally disabled under the Schedule for Rating 
Disabilities if he satisfies two requirements.  38 C.F.R. 
§ 4.16(a).  First, the Veteran must meet a minimum percent 
rating.  If he has one service-connected disability, it must be 
rated at 60 percent or more.  If he has two or more service-
connected disabilities, at least one must be rated at 40 percent 
or more and the combined rating must be 70 percent or more.  
Second, the Veteran must be found to be unable to secure and 
follow a substantially gainful occupation as a result of his 
service-connected disability or disabilities.  Id.

Where the Veteran does not meet any of the above percentage 
rating requirements, he still may be deemed totally disabled on 
an extraschedular basis.  To qualify, the Veteran must be 
unemployable by reason of his service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred 
to the Director of the Compensation and Pension Service for 
further consideration.  Id.

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran 
prevails when the evidence supports his claim or is in relative 
equipoise but does not prevail when the preponderance of the 
evidence is against the claim.  Id.

In this case, the Veteran is service-connected only for bilateral 
hearing loss.  The rating for this disability is 90 percent.  
Thus, the minimum percent rating requirement of 38 C.F.R. 
§ 4.16(a) clearly is met.  The remaining question before the 
Board is whether the Veteran is unable to secure and follow 
substantially gainful employment by reason of his service-
connected bilateral hearing loss.

Treatment records unrelated to the Veteran's bilateral hearing 
loss indicate that he has been treated by Dr. R.F. since at least 
2001.

A VA treatment record dated in February 2008 contains a 
recommendation that the Veteran use amplification "full time 
daily."

A May 2008 VA treatment record documents that the Veteran was not 
working but used to be a security guard.

In his June 2008 formal claim, the Veteran indicated that he 
worked as a security guard prior to doing construction for 
"Saxon Realty Partners" from June 2000 to December 2003.  He 
also indicated that he left this position due to his disability.  
He further indicated that he has not tried to obtain employment 
since.  Finally, the Veteran indicated that he has a high school 
education.

The Veteran was afforded a VA audiological examination later in 
June 2008.  He reported that he has to read lips even while 
wearing hearing aids.  After testing his hearing, the examiner 
opined that the Veteran would have difficulty hearing and 
understanding words clearly in noisy environments.  She therefore 
recommended employment in a low noise level environment and the 
use of amplification.

VA received information from B.R., the payroll clerk at Saxon 
Real Estate Partners, in September 2008.  B.R. confirmed that the 
Veteran was employed full time as a painter from May 2000 to 
December 2003.  The reason given for termination was "self 
termination."

In a letter dated in October 2008, Dr. R.F. noted that the 
Veteran has a severe hearing disability even with the use of 
hearing aids.  He further noted that the Veteran does not hear 
adequately unless someone is looking directly at him or he can 
read lips.  As such, Dr. R.F. rendered his opinion that the 
Veteran is 100% disabled "with regard to his hearing situation 
and could not be gainfully employed."

The Veteran acknowledged in his December 2008 substantive appeal 
on a VA Form 9 that he left his position with Saxon Real Estate 
Partners.  However, he stated that the extent of his hearing loss 
and the impact it had on his ability to do his job was not 
realized fully at that time.

At his May 2010 Travel Board hearing, the Veteran testified that 
he drove an oil truck and did factory and security work after 
service.  He then testified that he retired and began receiving 
Social Security retirement benefits in approximately January 
2000.  He also testified that he was a painter for 3 years 
thereafter, but quit because he "wasn't feeling that good."  
With respect to his hearing, the Veteran stated that he has to 
read lips even though he wears hearing aids.

The evidence at least is in equipoise regarding whether the 
Veteran's service-connected bilateral hearing loss renders him 
unable to secure or follow a substantially gainful occupation.  
On the one hand, the VA examiner who conducted his June 2008 
audiological examination determined that employment in a low 
noise level environment, coupled with the use of amplification, 
was possible for the Veteran.  On the other hand, Dr. R.F. opined 
in his October 2008 letter that the Veteran is 100% disabled 
"with regard to his hearing situation and could not be gainfully 
employed."  The VA examiner reviewed the Veteran's claims file 
before rendering her opinion, whereas Dr. R.F., who has treated 
the Veteran since at least 2001, had personal knowledge of his 
medical history.  As such, the Board finds that the probative 
value of the VA examiner's opinion is approximately the same as 
the probative value of Dr. R.F.'s opinion.  Resolving all doubt 
in the Veteran's favor due to this equipoise of the evidence, the 
Board further finds that the Veteran's service-connected 
bilateral hearing loss renders him unable to secure or follow a 
substantially gainful occupation.  TDIU therefore is granted on 
this basis alone, without the necessity of consideration of his 
level of education, specialized training, or previous work 
experience.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU) is granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


